Case 5:10-cr-50110-TLB Document 303 Filed 08/23/21 Page 1 of 5 PagelD #: 1893

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA PLAINTIFF
V. CASE NO. 5:10-CR-50110-2
AMADO CORREA-SANTOS DEFENDANT

OPINION AND ORDER

Currently before the Court is Defendant Amado Correa-Santos’s Motion for
Reconsideration of the Order Denying Motion to Reduce Sentence (Doc. 298). The Court
directed the Government to file a response and a copy of Correa-Santos’s medical
records, and the Government did so. See Docs. 300 & 301. Correa-Santos then filed a
Reply (Doc. 302). Having reviewed all these filings, the Court DENIES the Motion (Doc.
298) for the reasons stated herein.

|. BACKGROUND

Correa-Santos was indicted in a Second Superseding Indictment charging him with
intentionally and knowingly conspiring to distribute more than 50 grams of a mixture or
substance containing methamphetamine. He pleaded not guilty, and the Court conducted
a pre-trial conference and voir dire on April 12, 2011. The next day, Correa-Santos
appeared before the Court for arraignment and a change of plea hearing. Correa-Santos
waived indictment by a grand jury and pleaded guilty to an Information charging him with
conspiracy to distribute methamphetamine in violation of 21 U.S.C. § 841(a). The Court
calculated his total offense level as a 42 and his criminal history category as a Ill. This

corresponded to a guideline range of 360 months to life, but he was subject to a statutory
Case 5:10-cr-50110-TLB Document 303 _ Filed 08/23/21 Page 2 of 5 PagelD #: 1894

maximum of 240 months. Accordingly, the Court sentenced Correa-Santos to 240
months in prison. (Doc. 137, p. 2).

Since his sentencing, Correa-Santos has persistently sought post-conviction relief.
Specifically, he previously requested relief based on 18 U.S.C. §§ 2255 and 3582(c)(2).
On December 18, 2020, Correa-Santos again sought relief by filing a pro se motion for
compassionate release (Doc. 293). The Court denied his motion for compassionate
release without prejudice due to his failure to exhaust administrative remedies. (Doc.
296). On February 19, 2021, Correa-Santos filed the present Motion requesting
reconsideration of this recent denial.

il. LEGAL STANDARD

The First Step Act of 2018 (“FSA”) permits an inmate to seek a sentence reduction
directly from the sentencing court “after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant's behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant'’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A)(i).__ If
one of these threshold requirements is satisfied, the court may grant a defendant’s motion
for a reduction in sentence “after considering factors set forth in 18 U.S.C. § 3553(a) to
the extent that they are applicable, if it finds that . .. extraordinary and compelling reasons
warrant such a reduction . . . and that such a reduction is consistent with applicable policy
statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). Thus,
the Court looks to the Sentencing Commission’s policy statement in the United States
Sentencing Guidelines ("U.S.S.G.”) as a starting point in determining what constitutes

“extraordinary and compelling reasons” under § 3582(c)(1)(A)(i). Application Note
Case 5:10-cr-50110-TLB Document 303 _ Filed 08/23/21 Page 3 of 5 PagelD #: 1895

1(A){ii)() of U.S.S.G. § 1B 1.13 indicates that the medical condition of the defendant may
provide extraordinary and compelling reasons if the defendant is “suffering from a serious
physical or medical condition . . . that substantially diminishes the ability of the defendant
to provide self-care within the environment of a correctional facility and from which he or
she is not expected to recover.” Although the Sentencing Commission has not updated
or adopted a new policy statement since the FSA was enacted, the policy statement
nonetheless provides guidance as to what constitutes extraordinary and compelling
reasons for the purposes of 18 U.S.C. § 3582(c)(1)(A). See, e.g., United States v.
Schmitt, 2020 WL 96904, at *3 (N.D. lowa Jan. 8, 2020).
il. DISCUSSION
A. Exhaustion of Remedies

The Court's ability to rule on Correa-Santos’s Motion is dependent on whether he:
(1) fully exhausted his administrative right to appeal the BOP’s failure to bring a motion
for early release or (2) allowed 30 days to lapse since the warden received his request
for early release, whichever event is sooner. 18 U.S.C. § 3582(c)(1)(AXi). Correa-Santos
requested compassionate release from his warden on October 26, 2020, and December
7, 2020. On December 14, 2020, his warden denied his October 26, 2020, request for
compassionate release (Doc. 301-1). Since more than 30 days have lapsed since he
requested compassionate release, the Court finds that Correa-Santos has satisfied the
exhaustion requirement set forth at 18 U.S.C. § 3582(c)(1)(A){i).

B. Section 3553(a) Factors
The Court acknowledges that Correa-Santos may be at an elevated risk of severe

COVID-19 infection in light of his medical history of asthma. Even so, the Section 3553(a)
Case 5:10-cr-50110-TLB Document 303 _ Filed 08/23/21 Page 4 of 5 PagelD #: 1896

factors weigh against early release. Section 3582(c)(1) requires the court to consider the
factors set forth in 18 U.S.C. § 3553(a) before granting a motion for compassionate
release. The Court considers a number of such factors, including: “the nature and
circumstances of the offense and the history and characteristics of the defendants;” and
“the need for the sentence imposed: to reflect the seriousness of the offense, to promote
respect for the law, [Jto provide just punishment for the offense[,] to afford adequate
deterrence to criminal conduct[,] . .. and to provide the defendant with needed educational
or vocational training, medical care, or other correctional treatment in the most effective
manner{.]” 18 U.S.C. § 3553(a)(1), (2)(A){B); & (D).

In 2008, Correa-Santos was sentenced to five years in prison for possession of
methamphetamine. See Doc. 129, p. 10. He spent around 6 days in jail and was
deported to Mexico. See id. Approximately 8 months later, on February 2, 2009, he was
deported a second time. See id. At some point thereafter, he entered the United States
again and committed the instant offense. See id. In this latest offense, the Court held
Correa-Santos responsible for 2.25 kilograms of actual methamphetamine retrieved from
a substance or mixture that was 99.9% pure. See id., at p. 5, 8. This does not include
the approximately one pound per month that the source of information bought from
Correa-Santos starting in September of 2009; it is only what was retrieved during one
traffic stop. See id., at p. 5-6.

It is clear that Correa-Santos was a distributor of methamphetamine in the
Northwest Arkansas region. See id., at p. 4-8. He sourced the methamphetamine from
two individuals in lowa who in turn smuggled it into the United States from Mexico. See

id., at pp. 4-6. Not only was he a distributor, but Correa-Santos was the organizer or
Case 5:10-cr-50110-TLB Document 303 Filed 08/23/21 Page 5 of 5 PagelD #: 1897

leader of the organization and, for this, he received a 4-point enhancement in the offense
level computations. See id. at p. 9. This occurred while he was under a criminal justice
sentence, which increased his criminal history points. See id. He did not receive an
adjustment for acceptance of responsibility because he refused to cooperate with the
authorities. See id.

As previously mentioned, the initial guideline range, based on his offense level and
criminal history, was 360 months to life. However, the Court sentenced Correa-Santos
to the statutory maximum of 240 months, of which he has only served approximately 48%
of his sentence, or 115 months. Correa-Santos has already benefited from the existence
of the statutory maximum. In the Court’s view, 115 months is insufficient to reflect the
seriousness of his offense conduct, to promote respect for the law, and to afford adequate
deterrence to those who would seek to engage in similar criminal activities. Additionally,
the Court’s duty to avoid unwarranted sentencing disparities among similarly situated
defendants weighs against a sentence reduction. In sum, the Court continues to find that
a sentence of 240 months is just and fair under the totality of the circumstances.

IV. CONCLUSION

IT IS THEREFORE ORDERED that Defendant Amado Correa-Santos’s Motion for

Reconsideration (Doc. 298) is DEWED,)
r

IT IS SO ORDERED on this 2) day of August, 2

  
     
 

 

DIA BROOKS
UNITEBSTATES DISTRICT JUDGE
